                       Case 3:18-cv-02542-JSC Document 100-11 Filed 09/09/19 Page 1 of 2


               1   RACHEL S. BRASS, SBN 219301
                     rbrass@gibsondunn.com
               2   DANIEL M. BRUGGEBREW, SBN 307037
                     dbruggebrew@gibsondunn.com
               3   GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street, Suite 3000
               4   San Francisco, CA 94105-0921
                   Telephone:    415.393.8200
               5   Facsimile:    415.393.8306
               6   CATHERINE A. CONWAY, SBN 98366
                     cconway@gibsondunn.com
               7   MICHELE L. MARYOTT, SBN 191993
                     mmaryott@gibsondunn.com
               8   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               9   Los Angeles, CA 90071-3197
                   Telephone:    213.229.7000
           10      Facsimile:    213.229.7520
           11      AMANDA C. MACHIN, admitted pro hac vice
                     amachin@gibsondunn.com
           12      GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue N.W.
           13      Washington, D.C. 20036-5306
                   Telephone:   202.955.8500
           14      Facsimile:   202.467.0539
           15      Attorneys for Defendant
           16                                     UNITED STATES DISTRICT COURT

           17                                  NORTHERN DISTRICT OF CALIFORNIA

           18                                          SAN FRANCISCO DIVISION

           19      JANE DOE 1, et al.,                              CASE NO. 3:18-cv-02542-JSC
           20                            Plaintiffs,                PROOF OF SERVICE
           21             v.
           22      MORRISON & FOERSTER LLP,
           23                            Defendant.
           24

           25

           26
           27

           28

Gibson, Dunn &

Crutcher LLP
                                             PROOF OF SERVICE – CASE NO. 3:18-CV-02542-JSC
                        Case 3:18-cv-02542-JSC Document 100-11 Filed 09/09/19 Page 2 of 2


               1                                              PROOF OF SERVICE
               2   I, Rachel S. Brass, declare as follows:
               3   I am employed in San Francisco, CA. I am over the age of eighteen years and am not a party to this
                   action; my business address is 555 Mission Street, San Francisco, CA 94105-0921. On September 9,
               4   2019, I served the following document(s):
               5          Defendant’s Unopposed Administrative Motion To File Exhibits To Joint
                          Discovery Letter Under Seal
               6
                          Declaration Of Rachel S. Brass In Support Of Defendant’s Unopposed
               7          Administrative Motion To File Exhibits To Joint Discovery Letter Under Seal
               8          Unredacted Exhibit E To Declaration Of Rachel S. Brass In Support Of
                          Defendant’s Unopposed Administrative Motion To File Exhibits To Joint
               9          Discovery Letter Under Seal
           10             [Proposed] Order Granting Defendant’s Unopposed Administrative Motion To
                          File Under Seal
           11
                   on the parties stated below, by the following means of service:
           12
                        Frank Kelleher (FKelleher@goodwinlaw.com)
           13           Michelle Carter (MCarter@goodwinlaw.com)
           14           Goodwin Procter LLP
                        100 Northern Avenue
           15           Boston, MA 02210

           16

           17

           18
                        BY ELECTRONIC SERVICE: On the above-mentioned date at 2:43 p.m. I sent the documents to the persons at
           19            the electronic notification addresses as shown above.

           20           (STATE)         I declare under penalty of perjury under the laws of the State of California and that the
                                         foregoing is true and correct.
           21
                        (FEDERAL)       I declare under penalty of perjury that the foregoing is true and correct.
           22

           23             Executed on September 9, 2019.
           24                                                                            _____/s/ Rachel S. Brass_____
           25                                                                                       Rachel S. Brass
           26
           27

           28

Gibson, Dunn &

Crutcher LLP
                                               PROOF OF SERVICE – CASE NO. 3:18-CV-02542-JSC
